Case 1:20-cv-00559-RLY-MG Document 142 Filed 07/29/21 Page 1 of 4 PageID #: 1207




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   STEPHANIE PATTERSON,                           )
                                                  )
                            Plaintiff,            )
                                                  )
                     vs.                          )
                                                  )      1:20-cv-559-RLY-MG
   PARALLEL EMPLOYMENT GROUP, INC.,               )
                                                  )
                            Defendant.            )
                                                  )

                                             ORDER

        Pending before the Court is pro se Plaintiff Stephanie Patterson's "Motion to Modify

 Scheduling Order," [Filing No. 140], which Defendant Parallel Employment Group, Inc. opposes,

 [Filing No. 141].

        Plaintiff asks to the Court to reset the deadline for completing "all remaining discovery"

 from July 16, 2021 to "30 days after the Court's issuance of a decision on the pending Motion for

 Judgment on the Pleadings filed by Defendant." [Filing No. 140.] In support, Plaintiff says that

 she "has three subpoenas for documents outstanding which may require additional discovery

 actions," [Filing No. 140], and notes that the Court has stayed the deadline for filing dispositive

 motions until after the Court rules on Defendant's Motion for Judgment on the Pleadings, [Filing

 No. 90; Filing No. 117].

        In response, Defendant argues that Plaintiff's Motion does not establish "good cause," as

 required under Fed. R. Civ. P. 16, and contends that Plaintiff has not been diligent in completing

 discovery. [Filing No. 141 at 1-2]. Defendant says that Plaintiff's outstanding subpoenas concern

 non-expert, liability, expert, or damages discovery and therefore the time for completing this

 discovery expired well before Plaintiff filed her Motion. [Filing No. 141 at 2.] Defendant also
Case 1:20-cv-00559-RLY-MG Document 142 Filed 07/29/21 Page 2 of 4 PageID #: 1208




 alleges that after her counsel withdrew from the case, Plaintiff "has made no efforts to pursue

 additional discovery." [Filing No. 141 at 2.]

        When Plaintiff was still represented by counsel, the Court entered a Case Management Plan

 Order, [Filing No. 20], indicating that the parties anticipated dispositive motions would be filed,

 and therefore the case was assigned to "Track 2." [Filing No. 20 at 5.] The Court set a deadline

 of January 18, 2021 for completing non-expert and liability discovery, and a dispositive motion

 deadline of March 16, 2021. [Filing No. 20 at 5.] The deadline to complete expert and damages

 was set for June 16, 2021, and the deadline to complete "[a]ll remaining discovery" was set for

 July 16, 2021—i.e., four months after the filing of dispositive motions. [Filing No. 20 at 5.] The

 Court subsequently extended the deadline to complete non-expert and liability discovery to

 February 18, 2021. [Filing No. 101.]

        At Defendant's request, in February 2021, the Court entered an Order providing that "[t]he

 dispositive motion deadline is held in abeyance until this Court issues a decision on the currently

 pending Motion for Judgment on the Pleadings," and further that "the parties shall have 30 days

 from the date of the decision to file any dispositive motions" should any claims remain. [Filing

 No. 117.] The Order also provided that "[n]o other deadlines set forth in the Case Management

 Plan are altered or amended." [Filing No. 117.]

        Upon a showing of "good cause," courts should modify case management plans. Fed. R.

 Civ. P. 16(b)(4). See also Local Rule 16-1(f) ("Absent court order, deadlines established in any

 order or pretrial entry under this rule may not be altered unless the parties and the court agree, or

 for good cause shown."). "Rule 16(b)'s 'good cause' standard primarily considers the diligence of

 the party seeking amendment." Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d

 542, 553 (7th Cir. 2005) (citation omitted). In other words, "the good cause standard is met when



                                                      2
Case 1:20-cv-00559-RLY-MG Document 142 Filed 07/29/21 Page 3 of 4 PageID #: 1209




 the movant demonstrates that despite due diligence in discovery, the Court's case management

 deadlines cannot be met." Stewardson v. Cass Cty., 2020 WL 5249453, at *1 (N.D. Ind. Sept. 3,

 2020).

          Plaintiff's counsel withdrew from this case in July 2020. [Filing No. 47.] The Court held

 a discovery conference on September 30, 2020, at which Plaintiff appeared in person, to discuss

 certain discovery issues. [Filing No. 83.] The Court held a telephonic status conference with the

 Plaintiff and counsel for Defendant on July 7, 2021, at which time Plaintiff indicated that she was

 wrapping up her discovery efforts. [Filing No. 138.] Plaintiff's Motion does not discuss the nature

 of the discovery she seeks to complete, other than description of "three subpoenas for documents

 outstanding which may require additional discovery actions." [Filing No. 140.]

          Plaintiff appears to be confused about the nature of different kinds of discovery—i.e.,

 liability versus expert versus damages—which has led to some confusion over discovery deadlines.

 While Plaintiff's pro se status does not excuse Plaintiff from complying with discovery deadlines,

 see Shadle v. First Fin. Bank, N.A., 2009 WL 3787006, at *3 (N.D. Ind. Nov. 10, 2009), the Court

 finds good cause to briefly extend the discovery deadline so that the already served subpoenas can

 be completed. The Court also observes that no trial date has been set.

          For the reasons above, the Court GRANTS IN PART Plaintiff's Motion, [140], to the

 extent that Plaintiff may have a short extension until August 13, 2021 to complete any remaining

 discovery. The Motion is DENIED in all other respects.


       Date: 7/29/2021

                                                         Ma r
                                                            ioGa r
                                                                 cia
                                                         Unit
                                                            e dSta
                                                                 tesMa gi
                                                                        st
                                                                         rateJudge
                                                         Souther
                                                               nDi s
                                                                   tri
                                                                     ctofIndia
                                                                             na



                                                     3
Case 1:20-cv-00559-RLY-MG Document 142 Filed 07/29/21 Page 4 of 4 PageID #: 1210




 Distribution via ECF to: all counsel of record

 Distribution via U.S. Mail to:

 Ms. Stephanie Patterson
 1203 E. Polk Street
 Indianapolis, Indiana 46202




                                                  4
